                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS


    RANDY WILSON,                                          )
                                                           )
                            Petitioner,                    )
                                                           )
    vs.                                                    )    Case No. 14-CV-658-SMY
                                                           )
    UNITED STATES OF AMERICA,                              )
                                                           )
                            Respondent.                    )


                                  MEMORANDUM AND ORDER
YANDLE, District Judge:

          Petitioner Randy Wilson has filed an Amended Motion to Vacate, Set Aside, or Correct

his Sentence under 28 U.S.C. § 2255 based upon the Supreme Court’s decisions in Alleyne v.

United States, 570 U.S. 99 (2013) and Johnson v. United States, 135 S.Ct. 2251 (2015) (Doc. 7).

The Court appointed the Federal Public Defender’s Office to represent the petitioner (Doc. 9),

and Assistant Federal Public Defender Todd M. Schultz entered his appearance as counsel of

record. 1 At Petitioner’s request, the Court stayed these proceedings during the pendency of

several appeals that would bear on the question of whether Johnson applied to the residual clause

of United States Sentencing Commission Guideline (“Guideline”) 4B1.2(a)(2).

          Now pending before the Court is Schultz's Motion to Lift the Stay and Withdraw (Doc.

14). Schultz states that Petitioner has no meritorious basis for obtaining relief under Alleyne or

1
  Petitioner subsequently filed a pro se “addendum” to his motion referencing the Supreme Court’s decision in
Mathis v. United States, 136 S. Ct. 2243 (2016). The Court rejects this on several grounds. First, it is essentially a
second amendment to his Petition filed without leave of Court. Second, his addendum is a piecemeal amendment,
which is not permitted— Petitioner was warned in the order granting his motion for leave to amend the first time,
any amended motion must include all claims that he wishes the Court to consider. Third, Wilson was represented at
the time he filed his addendum pro se. Finally, Mathis is inapplicable to the situation here—it dealt with how state
law violations are treated under the ‘elements’ portion of the Armed Career Criminal Act, 18 U.S.C.
§924(e)(2)(B)(ii), whereas this case involves the residual clause of the Career Offender Sentencing Guideline,
U.S.S.G. §4B1.2(a)(2).

                                                    Page 1 of 6
Johnson. The Government has responded and agrees that the Motion should be granted (Doc.

17).   Wilson filed a Reply in which he withdraws his claim for relief under Alleyne, but

continues to press his claim under Johnson. (Doc. 18). For the following reasons, the Motion to

Withdraw is GRANTED and Petitioner’s Amended Motion under 28 U.S.C. § 2255 (Doc. 7) is

DISMISSED with prejudice.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Petitioner Randy Wilson was charged by a federal grand jury in a superseding indictment

with one Count of Conspiracy to Interfere with Commerce by Threat or Violence (18 U.S.C. §

1951(a)), one count of Interfere with Commerce by Threat or Violence (Id.) and one Count of

Possession of a Firearm in Furtherance of a Crime of Violence (18 U.S.C. § 924(c)(1)). (see

Case No. 09-CR-30084, Doc. 35). Wilson entered a guilty plea pursuant to a plea agreement on

August 6, 2010. (Id. at Doc. 121).

       On November 1, 2010, the United States Probation Office filed a revised Presentence

Investigation Report (“PSR”) which revealed that Wilson had two prior felony convictions in

Illinois. (Id. at Doc. 168). Specifically, in 2006, Wilson pled guilty to two Counts of Aggravated

Fleeing or Attempting to Elude a Police Officer, and in 2007, he pled guilty to Aggravated

Discharge of a Firearm. (Id. at ¶¶ 54, 55). The PSR also found that Wilson was at least 18 years

old at the time of the instant offense of conviction; that the instant offense of conviction is a

felony that is either a crime of violence or a controlled substance offense; and that Wilson had at

least two prior felony convictions of either a crime of violence or a controlled substance offense.

(Id. at ¶ 46) Wilson was therefore found to be a Career Offender pursuant to U.S.S.G. §§ 4B1.1

and his Total Offense Level was enhanced from 22 to 29 for the two Counts related to

interference with commerce. (Id.).



                                            Page 2 of 6
       The Possession of a Firearm Count carried a separate ten-year mandatory minimum

sentence to be imposed consecutive to any other term. (Id. at ¶ 49). Based on a Total Offense

Level of 29 and a Criminal History Category of VI, the Guidelines imprisonment range was

calculated as 151 to 188 months on the first two Counts. The required consecutive sentence

raised the effective Guidelines range to 271 to 308 months. Wilson was sentenced to a term of

168 months’ imprisonment and 5 years of supervised release on October 17, 2011.

       On June 9, 2014, Wilson filed the pending Petition under 28 U.S.C. § 2255, challenging

his sentence based on the Supreme Court’s decision in Alleyne. After the Supreme Court’s

ruling in Johnson, Wilson asked for and received leave to amend his Petition to include a

challenge under that case.    As noted above, Wilson has subsequently dropped his original

challenge under Alleyne, leaving only the Johnson challenge pending.

                                         DISCUSSION

       Relief under 28 U.S.C. § 2255 is limited. Unlike a direct appeal in which a defendant

may complain of nearly any error, § 2255 may be used only to correct errors that vitiate the

sentencing court’s jurisdiction or are otherwise of constitutional magnitude. Blake v. United

States, 723 F.3d 870, 878 (7th Cir. 2013).

       “Pursuant to § 2255, the district court has discretion to deny an evidentiary hearing where

the motion, files, and records of the case conclusively show that the prisoner is entitled to no

relief.” Cooper v. United States, 378 F.3d 638, 641–42 (7th Cir. 2004) (citing United States v.

Kovic, 830 F.2d 680 (7th Cir. 1987)). However, an evidentiary hearing is warranted if “the

petitioner alleges facts that, if proven, would entitle him to relief.” Kafo v. United States, 467

F.3d 1063, 1067 (7th Cir. 2006) (quoting Bruce v. United States, 256 F.3d 592, 597 (7th Cir.

2001)) (internal quotations omitted).        Based on these standards, the Court finds that an



                                              Page 3 of 6
evidentiary hearing is not warranted in this case as the existing record conclusively demonstrates

that Wilson is not entitled to the relief he requests. See Rule 8(a) of Rules Governing Section

2255 Proceedings; Almonacid v. United States, 476 F.3d 518, 521 (7th Cir. 2007).

       Wilson argues that the Supreme Court’s decision in Johnson applies to his case. In

Johnson, the Court held that the residual clause of the Armed Career Criminal Act’s (“ACCA”

18 U.S.C. § 924(e)(2)(B)) definition of “violent felony” was unconstitutionally vague and

violates the Constitution’s guarantee of due process. 135 S.Ct. at 2563.      Under the ACCA as

drafted at the time, if the offender had three or more prior convictions for a “serious drug

offense” or a “violent felony” the ACCA increased his prison term to a minimum of 15 years and

a maximum of life (Id. at 2555). The ACCA defined “violent felony” as any crime punishable

by imprisonment for a term exceeding one year…that (1) has an element the use, attempted use,

or threatened use of physical force against the person of another; or (2) is burglary, arson, or

extortion, involves use of explosives, or otherwise involves conduct that presents a serious

potential risk of physical injury to another (residual clause) (emphasis added) (Id. at 2556). It

was this residual clause that the Supreme Court found unconstitutionally vague.

       Wilson was not sentenced under the ACCA, however. He pled guilty to violations of 18

U.S.C. §§ 1951(a) and 934(c)(1)(A) and was found to be a Career Offender because his prior

convictions were violent predicate offenses as defined in USSG § 4B1.2(a).              Under that

definition, a violent predicate offense includes any offense under federal or state law, punishable

by imprisonment for a term exceeding one year that (1) has as an element the use, attempted use,

or threatened use of physical force against the person of another, or (2) is burglary of a dwelling,

arson, or extortion, involves use of explosives, or otherwise involves conduct that presents a

serious potential risk of physical injury to another. Thus, the Career Offender Guideline contains



                                            Page 4 of 6
language identical to the ACCA residual clause that the Supreme Court found unconstitutional.

However, the Supreme Court subsequently declared that despite this similarity, the Career

Offender Guideline is not subject to challenge under the void-for-vagueness doctrine, and that

therefore, the reasoning in Johnson does not apply in these situations. Beckles v. United States,

137 S. Ct. 886, 897 (2017). Therefore, Wilson received a sentence in accordance with the law

and consistent with the 18 U.S.C. §3553(a) factors.

       Accordingly, Assistant Federal Public Defender Todd M. Schultz’s Motion to Lift Stay

and Withdraw (Doc. 14) is GRANTED; Petitioner’s Amended Motion for Relief pursuant to 28

U.S.C. §2255 (Doc. 7) is DENIED; and this action is DISMISSED with prejudice. All

pending motions are DENIED as moot. The Clerk of Court is DIRECTED to enter judgment

accordingly.



                            CERTIFICATE OF APPEALABILITY

       Rule 11(a) of the Rules Governing § 2255 Cases instructs the district court to “issue or

deny a certificate of appealability when it enters a final order adverse to the applicant.” Pursuant

to 28 U.S.C. §2253(c)(2), a certificate of appealability may be issued “only if the applicant has

made a substantial showing of the denial of a constitutional right.” To meet this standard, the

petitioner “must have a constitutional claim (or an underlying procedural argument on which a

constitutional claim depends), and he must ‘demonstrate that reasonable jurists would find the

district court’s assessment of his constitutional claims debatable or wrong.’” United States v.

Fleming, 676 F.3d 621, 625 (7th Cir. 2012), Tennard v. Dretke, 542 U.S. 274, 281 (2004), Slack

v. McDaniel, 529 U.S. 473, 484 (2000).

       For the reasons set forth above, the Court has determined that Wilson has not stated any



                                            Page 5 of 6
grounds for relief under § 2255, and that reasonable jurists would not find that conclusion

debatable or wrong. Thus, Wilson has not made a “substantial showing of the denial of a

constitutional right,” and a certificate of appealability will not be issued.

       IT IS SO ORDERED.

       DATED: November 28, 2018

                                                       s/ Staci M. Yandle
                                                       STACI M. YANDLE
                                                       United States District Judge




                                              Page 6 of 6
